Case 1:18-cv-04050-LAK Document 86 Filed 05/14/20 Page 1 of 2
Case 1:18-md-02865-LAK Document 334 Filed 05/01/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Inre

CUSTOMS AND TAX ADMINISTRATION OF
THE KINGDOM OF DENMARK

(SKATTEFORVALTNINGEN) TAX REFUND Master Docket 18-md-02865 (LAK)
SCHEME LITIGATION

This document relates to: All Cases

 

 

STIPULATION AND [PR@POSED] ORDER EXTENDING TIME TO ANSWER OR
RESPOND TO NEW AND AMENDED COMPLAINTS FILED BY PLAINTIFF
SKATTEFORVALTNINGEN

IT IS HEREBY STIPULATED AND AGREED by and between Skatteforvaltningen
(“SKAT”) and all defendants in these actions (the “Consolidated Defendants”) that the period of
time for the Consolidated Defendants each to answer or otherwise respond to any new or
amended complaints filed by SCAT pursuant to the Court’s Order dated April 13, 2020 (Doc.
No. 317) under FRCP Rule 12 or Rule 15, as the case may be, shall be extended to and include
Monday, June 29, 2020, unless and to the extent a defendant required to accept service fails to
provide a waiver thereof pursuant to Rule 4(d).

This is the parties’ first request to modify the time for answering or responding to these

new and amended complaints.
A Document 86_ Filed 05/14/20 Page 2 of 2
Cae Sy ‘AK Document 334 ‘Filed 05/01/20 | Page 2 of 2

Dated: May 1, 2020

By: /s /Marc A. Weinstein By: /s /Mark D. Allison
Marc A. Weinstein Mark D. Allison
HUGHES HUBBARD & REED LLP CAPLIN & DRYSDALE, CHARTERED
One Battery Park Plaza 600 Lexington Avenue, 21st Floor
New York, New York 10004 New York, New York 10022
Tel: (212) 837-6000 Tel: (212) 379-6000
marc.weinstein@hugheshubbard.com mallison@capdale.com
On behalf of Plaintiff Skatteforvaltningen On behalf of the Consolidated
Defendants

wen bl

Hon. Lewis A. Kaplah
United States District ‘udge

Mtl 20

 
